Exhibit 10.1

NORWEGIAN CRUISE LINE HOLDINGS LTD.

DIRECTORS’ COMPENSATION POLICY

(Effective July 14, 2020)

Directors of Norwegian Cruise Line Holdings Ltd., a company organized under the
laws of Bermuda (the “Company”), who are not employed by the Company or one of
its subsidiaries (“non-employee directors”) are entitled to the compensation set
forth below, effective as of July 14, 2020, for their service as a member of the
Board of Directors (the “Board”) of the Company. The Board has the right to
amend this policy from time to time.

Cash Compensation



Annual Cash Retainer

$100,000

Annual Chairperson Retainer

$125,000

Annual Audit Committee Chairperson Retainer

$35,000

Annual Compensation Committee Chairperson Retainer

$25,000

Annual Nominating and Governance Committee Chairperson Retainer

$20,000

Annual Technology, Environmental, Safety and Security (“TESS”) Chairperson
Retainer

$20,000

Annual Audit Committee Member Retainer

$15,000

Out-of-Country Meeting Attendance Fee

$10,000





Equity Compensation



Annual Equity Award

$155,000



Cash Compensation

Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Cash Retainer”).
A non-employee director who serves as the Chairperson of the Board will be
entitled to an additional annual cash retainer while serving in that position in
the amount set forth above (the “Annual Chairperson Retainer”). A non-employee
director who serves as the Chairperson of the Audit Committee will be entitled
to an additional annual cash retainer while serving in that position in the
amount set forth above (the “Annual Audit Committee Chairperson Retainer”). A
non-employee director who serves as the Chairperson of the Compensation
Committee will be entitled to an additional annual cash retainer while serving
in that position in the amount set forth above (the “Annual Compensation
Committee Chairperson Retainer”). A non-employee director who serves as the
Chairperson of the Nominating and Governance Committee will be entitled to an
additional annual cash retainer while serving in that position in the amount set
forth above (the “Annual Nominating and Governance Committee Chairperson
Retainer”). A non-employee director who serves as the Chairperson of the TESS
Committee will be entitled to an additional annual cash retainer while serving
in that position in the amount set forth above (the “Annual TESS Committee
Chairperson Retainer”). A non-employee director who serves as a member of the
Audit Committee (other than the Chairperson of the Audit Committee) will be
entitled to an additional annual cash retainer while serving in that position in
the amount set forth above (the “Annual Audit Committee Member Retainer”). A
non-employee director who attends in person a Board or committee meeting located
outside of their country of residence will be entitled to a fee for attendance
at the meeting in the amount set forth above (an “Out-of-Country Meeting
Attendance Fee”), provided that the director will only be entitled to one
Out-of-Country Meeting Attendance Fee if multiple Board or committee meetings
are held on the same day or over consecutive days. Except for the Out-of-Country
Meeting Attendance Fee, no non-employee director will be entitled to a meeting
fee for attending in-person or telephonically any other Board or committee
meetings.

The amounts of the Annual Cash Retainer, Annual Chairperson Retainer, Annual
Audit Committee Chairperson Retainer, Annual Compensation Committee Chairperson
Retainer, Annual Nominating and Governance Committee Chairperson Retainer,
Annual TESS Committee Chairperson Retainer and Annual Audit Committee Member
Retainer are expressed as annualized amounts. These retainers will be paid on a
quarterly basis, at the end of each quarter in arrears, and will be pro-rated if
a non-employee director serves (or serves in the corresponding position, as the
case may be) for only a portion of the quarter (with the proration based on the
number of calendar

1



--------------------------------------------------------------------------------

days in the quarter that the director served as a non-employee director or held
the particular position, as the case may be). Out-of-Country Meeting Attendance
Fees for attendance at meetings that occur in a particular quarter will be paid
at the end of the quarter.

Equity Awards

Annual Equity Awards for Continuing Board Members

On the first business day of each calendar year, each non-employee director then
in office will automatically be granted an award of restricted share units of
the Company (an “Annual Restricted Share Unit Award”) determined by dividing (1)
the Annual Equity Award grant value set forth above by (2) the per-share closing
price of an Ordinary Share on the first business day of that year (rounded down
to the nearest whole share). Subject to the non-employee director’s continued
service, each Annual Restricted Share Unit Award will vest in one installment on
the first business day of the calendar year following the calendar year of the
grant.

For each new non-employee director appointed or elected to the Board after the
first business day of the calendar year, on the date that the new non-employee
director first becomes a member of the Board, the new non-employee director will
automatically be entitled to a pro-rata portion of the Annual Restricted Share
Unit Award (a “Pro-Rata Annual Restricted Share Unit Award”) determined by
dividing (1) a pro-rata portion of the Annual Equity Award grant value set forth
above by (2) the per-share closing price of an Ordinary Share on the date the
new non-employee director first became a member of the Board (rounded down to
the nearest whole share). The pro-rata portion of the Annual Equity Award grant
value for purposes of a Pro-Rata Annual Restricted Share Unit Award will equal
the Annual Equity Award grant value set forth above multiplied by a fraction
(not greater than one), the numerator of which is 12 minus the number of whole
months that as of the particular grant date had elapsed since the first business
day of the year, and the denominator of which is 12. Subject to the non-employee
director’s continued service, each Pro-Rata Annual Restricted Share Unit Award
will vest in one installment on the first business day of the calendar year
following the year the award was granted.

Elective Grants of Equity Awards

Non-employee directors may elect, prior to the start of each applicable calendar
year, to convert all or a portion of their Annual Cash Retainer (but not any
Annual Chairperson Retainer, Annual Audit Committee Chairperson Retainer, Annual
Compensation Committee Chairperson Retainer, Annual Nominating and Governance
Committee Chairperson Retainer, Annual TESS Committee Retainer, Annual Audit
Committee Member Retainer or Out-of-Country Meeting Attendance Fees) payable
with respect to the particular calendar year into the right to receive an award
of restricted share units of the Company (an “Elective Restricted Share Unit
Award”). The Elective Restricted Share Unit Award shall automatically be granted
on the first business day of each calendar year in an amount determined by
dividing (1) the amount of the Annual Cash Retainer elected to be so converted
by (2) the per-share closing price of an Ordinary Share on the first business
day of the year (rounded down to the nearest whole share). Subject to the
non-employee director’s continued service, each Elective Restricted Share Unit
Award will vest in one installment on the first business day of the calendar
year following the year the award was granted.

In order to elect to receive an Elective Restricted Share Unit Award,
non-employee directors must complete an election form in such form as the Board
may prescribe from time to time (an “Election Form”), and file such completed
form with the Company prior to the start of the applicable calendar year (i.e.
if a director wants to convert his or her Annual Cash Retainer payable for the
2020 calendar year, the Election Form must be filed prior to December 31, 2019).
Once an Election Form is validly filed with the Company, it shall automatically
continue in effect for future calendar years unless the non-employee director
changes or revokes his or her Election Form prior to the beginning of any such
future calendar years.

Provisions Applicable to All Equity Awards

Each award of restricted share units will be made under and subject to the terms
and conditions of the Company’s Amended and Restated 2013 Performance Incentive
Plan (the “2013 Plan”) or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant, and will be evidenced

2



--------------------------------------------------------------------------------

by, and subject to the terms and conditions of, an award agreement in the form
approved by the Board to evidence such type of grant pursuant to this policy.

Financing Committee Cash Compensation

The Board created a special committee (the “Financing Committee”) to evaluate
potential financing arrangements for the Company due to the impacts of the
COVID-19 coronavirus on the Company. For their service on the Financing
Committee, the Chairperson of the Financing Committee will receive a one-time
$100,000 retainer and each other member of the Financing Committee will receive
a one-time $25,000 retainer. Each such retainer will be paid in a lump sum in
cash following the Company’s, or its subsidiary’s, entry into such financing
arrangements.

Sail Safe Global Health and Wellness Council Oversight Cash Compensation

Due to the unique challenges posed by the COVID-19 coronavirus, the Board has
requested that the Chairperson of the TESS Committee participate in the
Company’s Sail Safe Global Health and Wellness Council as a liaison between the
Sail Safe Global Health and Wellness Council and the Board in order to more
closely oversee the management team’s response to COVID-19. As compensation for
the additional work performed by the Chairperson of the TESS Committee in this
role, the Chairperson of the TESS Committee will receive a $75,000 annual
retainer paid on a quarterly basis, at the end of each quarter in arrears, which
will be pro-rated if the Chairperson of the TESS Committee serves for only a
portion of the quarter (with the proration based on the number of calendar days
in the quarter that the director held the particular position).

Expense Reimbursement

All directors will be entitled to reimbursement from the Company for their
reasonable travel (including airfare and ground transportation), lodging and
meal expenses incident to meetings of the Board or committees thereof or in
connection with other Board related business.

Product Familiarization

It being in the interest of the Company for non-employee directors of its Board
to review and assess the Company’s products, the non-employee directors of the
Board are encouraged to take one cruise with one of the Company’s brands
annually. Accordingly, the Company will annually provide to each non-employee
director one cabin for an up to 14-night cruise with the Company brand of their
choice. Non-employee directors and a guest of their choice will be accommodated
in a penthouse level (or Haven equivalent) cabin with such accommodation to be
assigned by the Company’s revenue management department. The non-employee
director will be responsible for taxes, port fees and fuel supplements as well
as all onboard spending and transportation to and from the ship (other than any
transportation that would otherwise be included in the ticket price of the
cruise).

If a Board meeting is held on a cruise, the Company will absorb the cost of the
cruise fare for each non-employee director and any guests traveling with such
non-employee director in his or her stateroom. The non-employee director will be
responsible for all onboard spending during such cruise.

In addition, non-employee directors and their immediate families are entitled to
participate in any Company discount program in effect that is generally
available to all Company employees for any additional cruises they may wish to
take.

The Chairperson of the Compensation Committee of the Board may approve certain
exceptions to the “Product Familiarization” section of this policy.

3



--------------------------------------------------------------------------------